MEMORANDUM **
Arizona state prisoner Stephen Bishop appeals pro se from the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 action alleging retaliation and violation of his Eighth and Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
The district court did not err in dismissing Bishop’s action without prejudice because his Amended Complaint, like its predecessor, did not contain a “short and plain” statement of his claims for relief as *705required by Fed.R.Civ.P. 8. See McHenry, 84 F.3d at 1177-78.
Bishop’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.